DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 19 April 2021 is acknowledged.
Claims 9-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 April 2019.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first attachment mechanism and second attachment mechanism in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the bone graft preparation and delivery chamber" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

8 recites the limitation "the osteomedullary tissue" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muschler, U.S. PG-Pub 2002/0161449.
Regarding claim 1, Muschler discloses a bone graft preparation and delivery system comprising: a main body shaft (12) having a first end and a second end, wherein the main body shaft has a main body shaft bore (interior volume of 12) that extends between the first end and the second end; a bone graft matrix (10) placed in the main bore shaft; a first end cap (14) that is attachable to the first end; and second end cap (also 14) attachable to the second end (Figs. 1 and 8); and a plunger (13), wherein the bone graft preparation and delivery system is operable in a bone graft preparation configuration and a bone graft delivery configuration, wherein when the bone graft preparation and delivery system is in the bone graft preparation configuration, the first end cap and the second end cap are attached to the main body (Figs. 1 and 3) and wherein when the bone graft preparation and delivery system is in the bone graft 
Regarding claim 3, Muschler discloses wherein the second end is oriented at an angle (second end is at a 90 degree angle relative to the longitudinal extent of the main body shaft) (examiner annotated Fig. 8 below).

    PNG
    media_image1.png
    185
    476
    media_image1.png
    Greyscale

Regarding claims 4 and 7, Muschler discloses wherein the first and second end caps (both 14) have a bore extending therethrough and wherein the bore has a restricted diameter section (both 31); and further comprising an osteomedullary tissue delivery source (28) attached to the first end cap (Fig. 2).







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muschler, U.S. PG-Pub 2002/0161449 in view of Scifert et al., U.S. PG-Pub 2006/0264964.
Regarding claim 2, Muschler discloses wherein a first attachement mechanism by which the first end cap (14) attached to the main body shaft (12) and a second attachment mechanism by which the second end cap (14) is attached to the main body shaft (paragraph [0037] discloses threaded or snap connections), but does not disclose the attachment mechanism being different from each other.  However, Muschler does disclose or other known connecting means can be used (paragraph [0037]).
Scifert et al. discloses a bone graft system having a main body shaft (110) with threads (115) on one end for an end cap (150) and a second end with a fitting (113) for connecting another end cap (140), the threads and fitting being different (Figs 1b and 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment mechanisms of Muschler to be different in view of Scifert et al. to permit being able to attach different end caps that serve different functions.
Regarding claims 5 and 6, Muschler discloses the invention essentially as claimed except for wherein the bone graft preparation and delivery chamber comprises at least one arm extending from the main body shaft, wherein the at least one arm comprises a lower gripping surface and an upper gripping surface that intersect each other.
Scifert et al. discloses a bone graft system having a main body shaft (110) with arms (120) extending from the main body shaft, wherein the arms have a lower gripping surface and an upper gripping surface that intersect each other (examiner annotated Fig. 1b below).

    PNG
    media_image2.png
    494
    696
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the main body shaft of Muschler to .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muschler, U.S. PG-Pub 2002/0161449 in view of Assell, U.S. PG-Pub 2015/0110890.
Muschler discloses osteomedullary tissue comprising progenitor cell rich plasma (paragraph [0024]), but does not disclose the plasma being substantially depleted of red blood cells.
Assell discloses plasma that is substantially depleted of red blood cells because red blood cells are known to be inflammatory and, therefore, can impede the bone healing process (paragraphs [0042] and [0044]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the progenitor cell rich plasma of Muschler to be substantially depleted of red blood cells in view of Assell to permit prevention of an inflammatory response once introduced within a patient and preventing impedance to the bone healing process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S GIBSON/           Primary Examiner, Art Unit 3775